Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158408(59)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re ROBERT E. WHITTON REVOCABLE                                                                    Elizabeth T. Clement
  TRUST.                                                                                               Megan K. Cavanagh,
  _________________________________________                                                                             Justices


  MOLLY MICHALUK,
           Petitioner-Appellant,
                                                                    SC: 158408
  v                                                                 COA: 337828
                                                                    Oakland PC: 2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Successor Trustees of the ROBERT E. WHITTON
  REVOCABLE TRUST,
               Respondents-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellant to extend the time
  for filing her supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before August 14, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2019

                                                                               Clerk